        Case: 3:19-cv-01014-jdp Document #: 37 Filed: 05/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LADARIUS D. McGHEE,

                               Plaintiff,
        v.                                                                  ORDER

 PATRICK GOVIER, LEBBEUS BROWN,                                         19-cv-1014-jdp
 MARK KARTMAN, and JASON FOWELL,

                               Defendants.


       After defendants filed a motion for summary judgment, plaintiff Ladarius D. McGhee

filed a motion to voluntarily dismiss the case, stating that he believes that litigating it further

would only lead to a verdict for defendants. Dkt. 35. Defendants have responded, stating that

dismissal with prejudice is appropriate given the resources they have already expended on the

case. Dkt. 36. I gave McGhee a chance to file a reply, but he did not.

       When a motion for voluntary dismissal is filed after a defendant has filed an answer,

Federal Rule of Civil Procedure 41(a)(2) provides that the action may be dismissed by the

plaintiff “only by court order, on terms that the court considers proper.” Because defendants

have been required to defend this action, I agree that dismissal with prejudice is appropriate,

meaning that McGhee will be barred from bringing his claims in any future action.
Case: 3:19-cv-01014-jdp Document #: 37 Filed: 05/06/21 Page 2 of 2




                                    ORDER

IT IS ORDERED that:

1. Plaintiff Ladarius D. McGhee’s motion for voluntary dismissal, Dkt. 35, is
   GRANTED. This case is DISMISSED with prejudice.

2. The clerk of court is directed to enter judgment for defendants and close this case.

Entered May 6, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       2
